Citation Nr: 1443141	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  07-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1964 to October 1966.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for hypertension.  

In a January 2013 decision, in relevant portion, the Board denied service connection for hypertension.  The Veteran then timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Partial Remand (JMR), and the part of the Board's decision that denied entitlement to service connection for hypertension was vacated and remanded for action consistent with the terms of the JMR.  

In January 2014, the Board remanded this issue for further processing, including obtaining a new VA examination, consistent with the terms of the JMR.  As will be discussed below, the requested action was at the very least substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for service-connected PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's currently-diagnosed hypertension did not manifest during service or for many years after service, and the weight of the evidence is against a conclusion that it was otherwise caused by his active military service.

2.  PTSD did not cause or aggravate the currently-diagnosed hypertension.

3.  Exposure to herbicide agents during active service did not cause or aggravate the currently-diagnosed hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, including due to presumed herbicide exposure or secondary to the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hypertension.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Secondary service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

In this case, medical records reflect the Veteran is currently diagnosed with hypertension.  Accordingly, a current disability is established.  Throughout the period on appeal the Veteran has asserted his currently diagnosed hypertension is due to his active service either on a direct basis, or as secondary to either his service-connected PTSD or to his presumed exposure to herbicides, including Agent Orange.  Each of his theories will be addressed in turn below.

Regarding direct service connection, the Veteran's service treatment records were carefully reviewed and considered but do not reflect he sought any treatment for, or was diagnosed with, hypertension at any point during his active service.  On his May 1964 entrance examination the Veteran's blood pressure was 130/88 and he denied having high blood pressure on his accompanying report of medical history.  His blood pressure was recorded as 120/80 twice in October 1965.  At his October 1966 separation examination his blood pressure was 126/86 and in the accompanying report of medical history he again denied having high blood pressure.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  Accordingly, the Veteran's blood pressure readings during active service do not constitute hypertension for VA purposes.  Accordingly, the evidence does not establish he developed hypertension during active service.

Additionally, the medical evidence does not establish the Veteran was diagnosed with hypertension within one year of his separation from active service.  Instead, during his January 2011 VA examination the Veteran reported he was first diagnosed with hypertension in the late 1980s or early 1990s, more than twenty years after his separation from active service in 1966.  The earliest documented diagnosis of hypertension available in the Veteran's claims file appears in April 1988, and the claims file does not include any medical evidence suggesting the Veteran was diagnosed with hypertension prior to that time.  Accordingly, presumptive service connection for a chronic disease under 38 C.F.R. § 3.307 is not established.

The competent evidence also does not otherwise establish the Veteran's current hypertension, diagnosed several decades after his separation from active service, was otherwise related to his active service.  

As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

A medical opinion was obtained in the January 2011, but the VA examiner opined the Veteran's hypertension was not caused by, related to, or aggravated beyond its natural progression by his period of active service.  The examiner explained that essential hypertension tended to be idiopathic with multifactorial risk factors, including ethnic background, genetic predisposition, and body weight.  Accordingly, this examiner's report provides probative evidence against the Veteran's appeal.  The claims file does not contain any additional medical evidence relating the Veteran's currently diagnosed hypertension to his active service.  Accordingly, direct service connection is not established.

The Board will now turn to a discussion of the Veteran's assertions of service connection on a secondary basis.

First, the Veteran has asserted that his hypertension was caused or aggravated by his service-connected PTSD.  However, the January 2011 VA examiner also opined the Veteran's hypertension was not caused, related to, or worsened by his service-connected PTSD.  The examiner explained that PTSD has not been shown to be an independent risk factor for hypertension, and that the risk factors for hypertension included ethnic background, genetic predisposition, and body weight.  After studying the specifics of the Veteran's risk factors, the examiner concluded that it was less likely than not that the Veteran's hypertension was either caused or aggravated by his PTSD.  This examiner's opinion provides probative evidence against the Veteran's appeal as it is based on a review of the factors specific to the Veteran and is grounded in the medical literature.

In support of his claim, the Veteran submitted a copy of an unrelated Board decision that granted service connection for hypertension as secondary to service-connected PTSD.  Each appeal before the Board is based upon facts unique to that case, and prior Board decisions have no precedential weight on a presiding Veterans Law Judge.  See 38 C.F.R. § 20.1303.  The facts of the decision submitted by the Veteran are different from the facts of his case.  For example, in the decision submitted there were several favorable medical opinions in support of the claim.  However, in this case there are no such opinions.  The unrelated Board decision submitted by the Veteran is not probative evidence in support of his claim.

The claims file does not include any additional medical or lay evidence in support of the Veteran's assertion that his hypertension was secondary to his service-connected PTSD.  As noted, the Board previously denied the Veteran's claim for service connection for hypertension, to include as secondary to his PTSD; and, while this decision was ultimately vacated, neither the parties to the JMR, nor the JMR itself took specific issue with the conclusion that the Veteran's hypertension was not secondary to his service connected PTSD.  Additionally, it was noted in the JMR that the Veteran was free to submit additional evidence in support of his claim, but no competent evidence had been submitted even suggesting that the Veteran's hypertension was secondary to his PTSD.  Given the lack of opposition to the Board's previous determination as to the lack of a causal relationship between the Veteran's hypertension and his PTSD, and the absence of any additional evidence that would call the Board's previous decision into question with regard to this theory of entitlement, the Board concludes that the weight of the evidence continues to be against the conclusion that the Veteran's hypertension is secondary to his PTSD.

Accordingly, service connection for hypertension as secondary to PTSD is not established.

Finally, the Veteran has asserted that his hypertension was also caused or aggravated by his exposure to herbicides.  As the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confound could not be ruled out with confidence.  Available at http://www.nap.edu/catalog.php?record_id=13166.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of association between hypertension and herbicide exposure, the JMR suggested that the low threshold, established in McLendon v Nicholson, 20 Vet. App. 79, 81 (2006), had been met.  Accordingly, the Board remanded the Veteran's claim to obtain a medical opinion of record that would consider the facts specific to the Veteran, including his presumed herbicide exposure, and determine whether it was at least as likely as not (50 percent or greater) that such presumed exposure caused the Veteran's hypertension.  In June 2014, a VA examiner reviewed the full claims file and personally interviewed and examined the Veteran.  Although the examiner did not specifically identify the Agent Orange Update itself, it is readily apparent from a plain reading of the examination report that the examiner was familiar with the contents of that report.  Specifically, the examiner acknowledged that there was some epidemiological evidence in the medical literature suggesting the possibility an association between herbicides and hypertension.  Accordingly, the Board finds the examiner at the very least substantially complied with the development required by the Board in December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998), D'Arie's v. Peake, 22 Vet. App. 97 (2008).  Moreover, this opinion is fully adequate to satisfy the directives contained in the JMR.   

However, despite consideration of the epidemiological evidence suggesting the possibility of a relationship between herbicide exposure and hypertension, the examiner opined that in this case the Veteran had additional risk factors for hypertension, including his ethnic group and age; and the examiner found that these risk factors were more likely to have caused him to develop hypertension, than was the presumed herbicide exposure.  Therefore, the examiner opined the Veteran's currently diagnosed essentially hypertension was less likely than not secondary to his Agent Orange exposure.  Accordingly, this examiner's opinion provides probative evidence against the Veteran's claim.

The claims file does not include any additional evidence which suggests the Veteran's currently diagnosed hypertension was caused or aggravated by his exposure to herbicides, including Agent Orange; and the Veteran lacks the medical training to provide such an opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, service connection as secondary to herbicide exposure is also not established. 

Based on all of the foregoing, service connection for hypertension is not established.  The evidence does not establish the Veteran's currently diagnosed essential hypertension began during active service or within one year of separation from active service.  Additionally, the evidence does not establish his hypertension was caused or increased in severity by his service-connected PTSD or his exposure to herbicide agents during active service.  Accordingly, his appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he withdrew his request for a hearing.  38 C.F.R. § 20.704(e).    

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and together provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted in response to the JMR.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD or herbicide exposure, is denied.





REMAND

The previous January 2013 Board decision also remanded the issues of entitlement to a rating in excess of 50 percent for service-connected PTSD and entitlement to TDIU for further development.  Specifically, the Board requested any additional relevant treatment records be obtained and a VA examination be provided regarding the current nature and severity of the Veteran's PTSD.  It appears this requested development has been completed.  However, to date the AOJ has not yet readjudicated the appeals following this additional development, as was directed in the Board remand.  It appears that the AOJ is aware of the need for this, as the need for a supplemental statement of the case (SSOC) was noted in a 2014 memorandum.  Nevertheless, to ensure that the file is appropriately transferred and so that a decision can be most expediently reached, these issues are remanded for issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeals for a rating in excess of 50 percent for service-connected PTSD and entitlement to TDIU.  If the claims remain denied, provide the Veteran has his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


